Citation Nr: 0605177	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a disability 
manifested by pain of multiple joints other than the neck and 
back.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a skin and nail 
disability, including as a result of exposure to herbicides.

6.  Entitlement to service connection for a disability 
manifested by coughing blood.

7.  Entitlement to service connection for a prostate 
disability.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for a stomach 
disability.

12.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Saadat

REMAND

The veteran had active military service from December 1971 to 
January 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.  The veteran filed a 
notice of disagreement in December 2003, the RO issued a 
statement of the case in July 2004, and the veteran perfected 
his appeal in September 2004.  In a December 2004 VA Form 21-
4138, the veteran asked for a Board videoconference hearing.  

Accordingly, the Board REMANDS this case to the RO via the 
Appeals Management Center in Washington, DC, for the 
following (VA will notify the veteran if further action is 
required on his part):

Schedule the veteran for a 
videoconference hearing before a veterans 
law judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  All remands require 
expeditious handling.  See 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

